THE THIRTEENTH COURT OF APPEALS

                                     13-12-00753-CV


                        CHARLIE O. BURNETT III
                                  v.
     THE BANK OF NEW YORK MELLON, F/K/A THE BANK OF NEW YORK, AS
    TRUSTEE FOR THE CERTIFICATE HOLDERS OF THE CWAFS, INC. ASSET-
                  BACKED CERTIFICATES SERIES 2006-18


                                    On Appeal from the
                      214th District Court of Nueces County, Texas
                           Trial Cause No. 2011-DCV-5490-F


                                      JUDGMENT

       The Court’s judgment issued on February 13, 2014, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

       We further order this decision certified below for observance.

March 20, 2014